UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 16, 2008 River Hawk Aviation, Inc. (Exact name of Registrant as specified in charter) Nevada 0-30440 22-3537927 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification) 3103 9th Avenue Drive, Hickory, NC 28601 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code: (828) 322-6044 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 - Corporate Governance and Management Item 5.02. Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers (b) On October 17, 2008, Mr. Robert Scott resigned his position as Chief Financial Officer of River Hawk Aviation, Inc. to be effective on October 31, 2008. Mr. Scott will remain as a member of the Board of Directors of River Hawk Aviation, Inc. The Company will name a successor to Mr. Scott’s position as Chief Financial Officer at a later date. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RIVER HAWK AVIATION, INC. (Company) /s/ Calvin Humphrey By: Calvin Humphrey Its: President, CEO Date: October 21, 2008
